Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Statement of Reasons for Allowance
Claim 15 and its dependent claims have been amended to require that the lubricant composition used in the claimed method comprise the same polyalkylene glycol thickener recited in the composition of claim 1. Claim 15 and its dependent claims are therefore allowable for the same reasons discussed for claim 1 and its dependent claims in paragraph 5 of the office action mailed 1/11/22. The prior art does not teach or render obvious the inclusion of the claimed PAG thickener in a composition also comprising the claimed base oil and having the claimed pour point. Lerasle (U.S. PG Pub. No. 2015/0126419) discloses a lubricating composition comprising a base oil and PAGs which include butylene oxide units, but the viscosity of the PAGs (paragraph 65 of Lerasle) is far below that of the claimed PAG thickeners. Greaves (U.S. PG Pub. No. 2014/0249063) discloses a lubricant composition comprising a hydrocarbon oil and a PAG prepared from a butylene oxide/propylene oxide feed, where the ratio of butylene oxide to propylene oxide can range from 1:1 to 3:1, but Greaves does not disclose PAGs having the claimed kinematic viscosity at 100° C, does not disclose base oils having the claimed kinematic viscosity at 40° C, and is silent regarding the pour point of the composition as a whole. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771